DETAILED ACTION


The after-final amendment filed on July 14, 2021 is considered to prima facie place the application in condition for allowance and thus has been entered. Upon preparing the application for allowance, new issues have been discovered due to rejoinder that require applicant’s attention. Therefore, the finality of the Office action mailed on May 14, 2021 has been withdrawn.

Rejoinder
Due to the indicated allowability of independent claims 1 and 15, the Restriction Requirement (mailed August 9, 2018) has been withdrawn, and the withdrawn claims dependent therefrom have been rejoined.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the lifting handle mounted on the top side of the housing as set forth in claim 6, line 2, the abrasive blade and the grinding blade as set forth in claim 14, and a configuration wherein the moment arms of the power section and the cutting section are substantially equal as set forth in claim 18 (e.g., reference Fig. 6 submitted on 07/20/2019) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

The drawings are objected to because of the following informality:
Numeral 1110 is not shown, and it is suggested in Figure 6 to add numeral 1110 with a lead line that contacts the horizontal line (i.e., but not contacting the intersection with vertical line 3333/5555 which appears to indicate the point indicating the handle axis 1100 the extends into and out of the page).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application as described above.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 11, 18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 5, line 2, the recitation “a front end” is vague and indefinite as to whether it refers to one of the ends set forth in claim 1, lines 3 and 4 or to another such end of the housing; similarly, in line 3, the recitation “a rear end” is vague and indefinite as to whether it refers to one of the ends set forth in claim 1, lines 3 and 4 or to another such end of the housing; in line 4, the recitation “is disposed at a rearward of the disk” is vague and indefinite as to what is being set forth, particularly as to what is meant by “at a rearward of the disk” and because the motor 60 is disclosed as being within an envelope of the disk 300 in the frontward/rearward direction, and thus it is not clear as to what structure is being set forth by the subject recitation.
In claim 6, line 3, the recitation “closer to the top side than the disk axis” is vague and indefinite as to what is being set forth, particularly as to whether the motor is positioned closer to the top side than it is to the disk axis, or whether the motor is positioned closer to the top side than the disk axis is position to the top side.
In claim 11, lines 2-3, the recitation “configured to position the disk to be free of contact with a surface when the at least one base member rests upon the surface” renders the claim vague and indefinite as to how it is “configured”, particularly since the invention is being positively defined in terms of the surface which is not part of the claimed invention, wherein the surface could have various shapes that would meet or do not meet the claim recitation and thus the scope of the claims is unclear.

In claim 22, line 2, the recitation “in a resting position on a surface, a lowermost portion of the cutting disk is free from contact with the surface” renders the claim vague and indefinite as to what structure is being set forth, particularly since the invention is being positively defined in terms of the surface which is not part of the claimed invention, wherein the surface could have various shapes that would meet or do not meet the claim recitation and thus the scope of the claims is unclear.

Allowable Subject Matter
Claims 1, 2, 4, 7-10, 12-17, and 19-21 are allowable over the prior art of record.
Claims 5, 6, 11, 18, and 22 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment, which prima facie placed the application in condition for allowance, necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
August 24, 2021